Citation Nr: 0124863	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from March 
1971 to March 1973; he served a tour in Vietnam and was 
awarded the Combat Infantryman's Badge (CIB).  This case 
comes before the Board of Veterans' Appeals (the Board) on 
appeal from a November 1998 decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the reopening of the 
appellant's claim for service connection for a mental 
condition.

The Board notes that the claim of entitlement to service 
connection for a psychiatric disorder, including post-
traumatic stress disorder (PTSD) had originally been denied 
by rating actions issued by the RO in October 1986, and June 
1987.  Only the issue of service connection for PTSD was 
timely appealed by the appellant.  After remanding the case 
in June 1988, the Board denied the appellant's claim for 
service connection for PTSD in a decision issued in February 
1990; the appellant did not appeal.  Thus, the June 1987 
rating decision represents the last final denial of service 
connection for a psychiatric disorder other than PTSD on the 
merits and is also the last final decision on any basis as to 
that issue.  The February 1990 Board decision represents the 
last final denial of the PTSD issue on the merits and is also 
the last final decision on any basis on the question of 
service connection for PTSD.  Evans v. Brown, 9 Vet. App. 273 
(1996), Glynn v. Brown, 6 Vet. App. 523 (1994).


REMAND

The appellant indicated in his January 1999 VA Form 9, Appeal 
to the Board, that he wanted a Travel Board hearing at the 
RO.  He had previously indicated in his December 1998 Notice 
of Disagreement that he wished to have a personal hearing at 
the RO.  The appellant subsequently testified at his May 1999 
hearing at the RO.  The RO then transferred the case to the 
Board without scheduling the appellant for a Travel Board 
hearing.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the application of the VCAA to this claim, the 
Board notes that section 3, codified at 38 U.S.C.A. 
§ 5103A(f), provides that nothing in this section shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop this claim pursuant to those regulations.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required in new and 
material evidence cases by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) is 
fully complied with and satisfied.  

2.  Then the RO should schedule the 
appellant for a Travel Board hearing in 
accordance with applicable procedures 
pursuant to 38 C.F.R. § 20.704.  The RO 
should notify the appellant of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record.  The appellant is advised that if 
he desires to withdraw the hearing 
request prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


